 



EXHIBIT 10.55
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
JAMES STAHL, JOSE A. GONZALEZ,
LEONIDES GONZALEZ, ART FULFORD,
JOHN S. MILLER, CARL SHANE,
HECTOR CUMBALAZA, CARLOS
INCLAN, GARY CAMERON, HECTOR
VASQUEZ, JERRY THOMPSON, KENNETH
WILLIS, RICHARD HAMILTON, KEITH SIMPSON,
ROBERT ROWLAND, BRADLEY COLLINS,
EDDIE ARMOUR, BRANDON PARISH,
JERMAINE DAVENPORT, HOLLIS JOHNS, and
JEFFREY SATALTA, individually and on behalf of others
similarly situated,
          Plaintiffs,

     
 
   
v.
  Civil Case No. 8:05-CV-01265-JDW-TGW
 
  COLLECTIVE AND CLASS ACTION

MASTEC, INC., and MASTEC NORTH
AMERICA, INC. d/b/a ADVANCED
TECHNOLOGIES,
          Defendants.
                               /
STIPULATION AND SETTLEMENT AGREEMENT
     James Stahl, Jose A. Gonzalez, Leonides Gonzalez, Art Fulford, John S.
Miller, Carl Shane, Hector Cumbalaza, Carlos Inclan, Gary Cameron, Hector
Vasquez, Jerry Thompson, Kenneth Willis, Richard Hamilton, Keith Simpson, Robert
Rowland, Bradley Collins, Eddie Armour, Brandon Parish, Jermaine Davenport,
Hollis Johns and Jeffrey Satala (“PLAINTIFFS”), individually and on behalf of
the classes described below (hereinafter referred to collectively as “SETTLEMENT
CLASSES”), MasTec, Inc. and MasTec North America, Inc. d/b/a Advanced
Technologies (“Defendants” or “MASTEC”), (collectively, the “PARTIES”), and
their respective counsel of record enter

 



--------------------------------------------------------------------------------



 



into this Stipulation and Settlement Agreement (“SETTLEMENT AGREEMENT”)
conditioned upon entry by the COURT of a FINAL ORDER and judgment approving the
SETTLEMENT AGREEMENT and dismissing with prejudice all claims encompassed by the
SETTLEMENT AGREEMENT.
I. RECITALS AND BACKGROUND
     A. On July 7, 2005, PLAINTIFFS James Stahl, Jose A. Gonzalez, Leonides
Gonzalez, Art Fulford, John S. Miller, Carl Shane, Hector Cumbalaza, Carlos
Inclan, Gary Cameron, Hector Vasquez and Jerry Thompson filed a collective
action complaint in the Middle District of Florida, Tampa Division, asserting
violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”) on
behalf of themselves and other satellite service and repair technicians who were
employed in MASTEC’s Advanced Technologies Division as apprentice technicians,
technicians or lead technicians and who performed satellite system
installations, repairs or service for DirecTV and its customers (hereinafter
referred to as “SSTs”) against MasTec, Inc. Dkt. 1. The Complaint alleged MASTEC
failed to pay SSTs for all hours worked over forty in a work week for the
benefit of MASTEC as required under the FLSA. Dkt. 1. The Complaint sought
relief for minimum wage and overtime compensation, in addition to liquidated
damages, pre-judgment interest, reasonable attorney’s fees and costs.
     B. On August 11, 2005, MasTec, Inc. filed an Answer to the Complaint
disputing the material allegations both as to fact and law and denying any
liability to the PLAINTIFFS or any member of the proposed SETTLEMENT CLASSES as
defined further in this SETTLEMENT AGREEMENT. Dkt. 4. In that Answer, MasTec,
Inc. identified MasTec North America, Inc. as the appropriate employer of the
PLAINTIFFS.

2



--------------------------------------------------------------------------------



 



     C. On September 16, 2005, based on a joint motion filed by the PARTIES, the
COURT stayed the LITIGATION of this case and permitted the PARTIES to conduct
early mediation before an experienced class action mediator, Hunter R. Hughes,
III, Esquire. See, Dkt. 38. During the next twelve months, the PARTIES exchanged
extensive amounts of information and documents, conducted a significant
investigation and undertook detailed legal and factual analyses of the claims
and defenses. The information exchanged by the PARTIES included numerous
declarations, payroll records, daily time sheets, call center data showing the
time that the technicians called in to report the completion of the last job of
the day, and work orders showing the jobs performed by the SSTs and individuals
who were employed by MASTEC’S Broadband Division in California and were
responsible for residential consumer cable installations, repairs, or servicing
(hereinafter referred to as “RCTs”). The PARTIES also conducted interviews of
each other’s witnesses in order to create a detailed individualized damage model
for all putative class members. The PARTIES conducted four days of face to face
mediation and negotiations and numerous telephonic negotiations. After extensive
arms-length bargaining, the PARTIES entered into this proposed SETTLEMENT
AGREEMENT. The PARTIES enter into this SETTLEMENT AGREEMENT to resolve all
claims by PLAINTIFFS and members of the SETTLEMENT CLASSES as defined in this
SETTLEMENT AGREEMENT that they have or may have against Defendants, to avoid the
uncertainties of going forward with class certification, summary judgment, trial
or risks of appeal, to avoid further expenses, inconveniences and the
distractions of burdensome and protracted litigation; and to obtain the
covenants, releases, orders and judgments contemplated by this SETTLEMENT
AGREEMENT and in order to achieve

3



--------------------------------------------------------------------------------



 



what the PARTIES believe is a fair, reasonable, adequate and final resolution of
the claims being settled as set forth herein.
     D. Through this SETTLEMENT AGREEMENT and for settlement purposes only, the
PARTIES stipulate to the filing of Plaintiffs’ First Amended Complaint adding
the claims of PLAINTIFFS Kenneth Willis, Richard Hamilton, Keith Simpson, Robert
Rowland, Bradley Collins, Eddie Armour, Brandon Parish, Jermaine Davenport,
Hollis Johns and Jeffrey Satala and Defendant MasTec North America, Inc. d/b/a
Advanced Technologies as PARTIES. In addition to the claims of SSTs, the First
Amended Complaint asserts claims on behalf of RCTs. A copy of the Plaintiffs’
First Amended Complaint is attached hereto as Exhibit 1. Following the filing of
Plaintiffs’ First Amended Complaint, Defendants will answer the First Amended
Complaint, dispute the material allegations both as to fact and law and deny any
liability to the PLAINTIFFS or any member of the SETTLEMENT CLASSES.
     E. In Plaintiffs’ First Amended Complaint, the PLAINTIFFS assert on behalf
of themselves and all SSTs and RCTs that MASTEC has failed to pay wages,
including claims regarding overtime, minimum wage, missed meal, rest and break
periods, travel time, deductions, charge backs, penalties, fines, interest,
quantum meruit, unjust enrichment, failure to reimburse for business-related
expenses, failure to maintain records, failure to furnish wage records, waiting
time violations, unfair competition, failure to enforce company payroll
policies, and any claims that could be brought by SSTs or RCTs alleging MASTEC
retaliated against them for complaining about their wages or for asserting
wage-related claims defined in this paragraph and any other claims of any kind
related to Defendants’ alleged failure to pay wages to SSTs and/or RCTs.

4



--------------------------------------------------------------------------------



 



     F. For purposes of settlement only, the PARTIES seek the certification of
the following OPT-OUT SETTLEMENT CLASSES pursuant to Rule 23 of the Federal Rule
of Civil Procedure: (a) The “SST STATE LAW CLASS” which refers to any and all
persons employed by MASTEC as SSTs at any time during the period from January 1,
2004 through and including September 28, 2007 in Florida, Georgia, Maryland, New
Jersey, New Mexico, North Carolina, South Carolina, Texas and Virginia; and
(b) the “RCT STATE LAW CLASS” which refers to any and all persons employed by
MASTEC’S Broadband Division in California as RCTs responsible for residential
consumer cable installations, repairs, or servicing at any time from October 10,
2001 through and including December 31, 2005.
     G. For purposes of settlement only, the PARTIES also seek conditional
certification of an opt-in SETTLEMENT CLASS pursuant to Section 216(b) of the
FLSA. The “FLSA CLASS” refers to: (a) any and all persons employed by MASTEC as
SSTs at any time during the period from January 1, 2004 through and including
September 28, 2007; and (b) any and all persons employed by MASTEC’S Broadband
Division in California as RCTs responsible for residential consumer cable
installations, repairs or servicing at any time during the period from
January 1, 2004 through and including December 31, 2005.
     H. CLASS COUNSEL has conducted a thorough investigation of the claims
against MASTEC of PLAINTIFFS and potential members of SETTLEMENT CLASSES sought
to be certified under this SETTLEMENT AGREEMENT, including interviewing hundreds
of SSTs and RCTs; reviewing voluminous documents, including daily logs, payroll
documentation, and call center data; and interviewing MASTEC’S managers and

5



--------------------------------------------------------------------------------



 



executives. Based on their independent investigation and evaluation, CLASS
COUNSEL believe that the settlement with Defendants for the consideration and on
the terms set forth in this SETTLEMENT AGREEMENT is fair, reasonable, and
adequate, and is in the best interest of all PLAINTIFFS and potential members of
the SETTLEMENT CLASSES in light of all known facts and circumstances, including
the risk of delay, defenses asserted by MASTEC including the overtime exemption
under the Motor Carrier Act, and numerous appellate issues.
     I. Defendants expressly deny any liability or wrongdoing of any kind
associated with the claims in the LITIGATION and Plaintiffs’ First Amended
Complaint. Defendants contend they have complied with applicable federal and
state law at all times. By entering into the SETTLEMENT AGREEMENT, MASTEC does
not admit any liability or wrongdoing and expressly denies the same; it is
expressly understood and agreed that the SETTLEMENT AGREEMENT is being entered
into by MASTEC solely for the purpose of avoiding the costs and disruption of
ongoing litigation and to settle all outstanding claims. Nothing in the
SETTLEMENT AGREEMENT, settlement proposals exchanged by the PARTIES or any
motions filed or Orders entered pursuant to the SETTLEMENT AGREEMENT, is to be
construed or deemed as an admission by Defendants of any liability, culpability,
negligence, or wrongdoing, and the SETTLEMENT AGREEMENT, each of its provisions,
its execution, and its implementation, including any motions filed or Orders
entered, shall not in any respect be construed as, offered, or deemed admissible
in any arbitration or legal proceedings for any purpose except in an action or
proceeding to approve, interpret, or enforce the SETTLEMENT AGREEMENT.
Furthermore, neither the SETTLEMENT

6



--------------------------------------------------------------------------------



 



AGREEMENT, any motions filed, settlement proposals exchanged by the PARTIES or
Orders entered pursuant to the SETTLEMENT AGREEMENT, nor any class certification
pursuant to the SETTLEMENT AGREEMENT shall constitute an admission, finding, or
evidence that any requirement for class certification has been satisfied in the
LITIGATION or any other action, except for the limited settlement purposes
pursuant to the terms of the SETTLEMENT AGREEMENT. Pursuant to California
Evidence Code Sections 1152 and 1154, this SETTLEMENT AGREEMENT shall be
inadmissible in evidence in any proceeding, except as necessary to approve,
interpret or enforce this SETTLEMENT AGREEMENT.
     J. This SETTLEMENT AGREEMENT shall automatically terminate, and the
SETTLEMENT CLASSES certification shall automatically be cancelled if this
SETTLEMENT AGREEMENT is terminated pursuant to Paragraph X in which event this
SETTLEMENT AGREEMENT shall not be offered, received or construed as an admission
of any kind concerning whether any class is certifiable or any other matter.
     K. The PARTIES shall request this United States District Court for the
Middle District of Florida, Tampa Division (the “COURT”) to approve, administer,
and implement the SETTLEMENT AGREEMENT with respect to all actions and claims
settled in this SETTLEMENT AGREEMENT.
     L. This SETTLEMENT AGREEMENT is contingent upon the approval and
certification of the SETTLEMENT CLASSES as defined in this SETTLEMENT AGREEMENT.
Defendants do not waive, and instead expressly reserve their rights to challenge
the propriety of class certification for any purpose should the COURT not
approve this SETTLEMENT AGREEMENT and enter a FINAL APPROVAL ORDER.

7



--------------------------------------------------------------------------------



 



     M. Former SSTs participating in lawsuits which were settled and receive
Court approval, are excluded from this SETTLEMENT AGREEMENT and any classes
certified pursuant to this SETTLEMENT AGREEMENT; they shall not receive a
SETTLEMENT PAYMENT; and they shall not be bound by the terms of the SETTLEMENT
AGREEMENT. The former SSTs excluded and their respective case numbers are: Reydi
Marrero, Miguel Nin Morales, Andro Monterrey, Scott Redmin, Luciano Miguel Diaz,
William Watson, Fabio Vallebona v. MasTec North America, Inc., Case
No. 1:07-cv-20517-JAL; Maria Barroso v. MasTec Services Co., Inc. and MasTec
North America, Inc., Case No. 1:06-cv-20503-JAL; Humberto Munoz v. MasTec
Services Company, Case No. 1:06-cv-21641-JAL; Christian Quinteros v. MasTec
Services Company, Case No. 1:06-cv-21642-PAS; Jesus R. Santos v. MasTec Services
Company, Case No. 1:06-cv-21640-PAS.
II. DEFINITIONS.
     A. “AUGUST 10, 2005 — MAY 26, 2006 SST WEEK VALUE” shall equal $57.26.
     B. “AUTHORIZED CLAIMANT” means a member of the SETTLEMENT CLASSES or the
authorized legal representative of such member of the SETTLEMENT CLASSES, who
files a CLAIM FORM AND REQUEST FOR TAXPAYER IDENTIFICATION NUMBER AND
CERTIFICATION (“W-9 FORM”), and becomes entitled to receive a SETTLEMENT
PAYMENT.
     C. The “BAR DATE” is the date by which any member of the SETTLEMENT CLASSES
who wishes to qualify as an AUTHORIZED CLAIMANT

8



--------------------------------------------------------------------------------



 



must file a CLAIM FORM AND W-9 FORM, which date shall be no later than sixty
(60) days after mailing of the CLASS NOTICE.
     D. “CAFA NOTICE” refers to the notice to be sent by Defendants to
appropriate federal and state officials pursuant to the requirements of the
Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1715(b), substantially
in the form of Exhibit “2” attached hereto.
     E. “CLAIM FORMS” refers to the documents substantially in the form of
Exhibits “3” through “9” attached hereto. Exhibit 3 shall be mailed to and filed
by members of the SETTLEMENT CLASSES who are former employees not entitled to a
service payment of $1,500.00 or more. Exhibit 4 shall be mailed to and filed by
members of the SETTLEMENT CLASSES who are current employees not entitled to a
service payment of $1,500.00 or more. Members of the SETTLEMENT CLASSES who are
entitled to a service payment of $1,500.00 or more will be mailed and shall file
the following CLAIM FORMS: former employees under 40 years old (Exhibit 5);
former employees who are 40 years old or older (Exhibit 6); current employees
who are under 40 years old (Exhibit 7); current employees who are 40 years old
or older (Exhibit 8); and Plaintiffs or Opt-In Plaintiffs Creary, Fulford,
Stabenow, Stahl and Wilson (Exhibit 9).
     F. “CLASS COUNSEL” refers to Burr & Smith, LLP; The Linesch Firm, P.A.;
Robert S. Norrell, P.A.; and Goldstein, Demchak, Baller, Borgen & Dardarian,
P.C.
     G. “CLASS NOTICE” refers to the “Notice of Wage/Hour Class and Collective
Action Settlement, Settlement Hearing and Claims Procedure” to be sent to the
members of the SETTLEMENT CLASSES substantially in the form of Exhibit “10”
attached hereto.

9



--------------------------------------------------------------------------------



 



     H. “COURT” refers to the COURT having jurisdiction of the LITIGATION, at
any stage, presently the United States District Court for the Middle District of
Florida, Tampa Division.
     I. “FINAL APPROVAL HEARING” means the hearing contemplated by the PARTIES,
at which the COURT will approve, in final, the settlement and make such other
final rulings as are contemplated by this SETTLEMENT AGREEMENT.
     J. “FINAL APPROVAL ORDER” refers to the order of the COURT granting final
approval of this SETTLEMENT AGREEMENT on the terms provided herein or as the
same may be modified by subsequent mutual agreement of the PARTIES.
     K. “FINAL JUDGMENT” refers to the judgment entered by the COURT in
conjunction with the FINAL APPROVAL ORDER dismissing the LITIGATION with
prejudice. The PARTIES shall submit an order of FINAL JUDGMENT setting forth the
terms of this SETTLEMENT AGREEMENT, by incorporation or otherwise, for execution
and entry by the COURT at the time of the FINAL APPROVAL HEARING or at such
other time as the COURT deems appropriate.
     L. “FINAL EFFECTIVE DATE” refers to the first date after all of the events
and conditions set forth in Paragraph III.A. have been met or occurred.
     M. “FINAL SETTLEMENT CLASSES” refers to all members of the SST STATE LAW
CLASS or RCT STATE LAW CLASS who do not timely and validly exclude themselves
from the classes in compliance with the opt-out and exclusion procedures set
forth in this SETTLEMENT AGREEMENT and all members of the FLSA CLASS who opt-in
by timely submitting a CLAIM FORM and a W-9 FORM.

10



--------------------------------------------------------------------------------



 



     N. The “FLSA CLASS PERIOD” means January 1, 2004 through and including
September 28, 2007.
     O. “FLSA RELEASED CLAIMS” refers to the released claims set forth in
Paragraph III.D.2.
     P. “FLSA RELEASING PERSONS” means each and every FLSA SETTLEMENT CLASS
member who timely files a CLAIM FORM and a W-9 FORM and their respective heirs,
beneficiaries, devisees, legatees, executors, administrators, trustees,
conservators, guardians, personal representatives, successors-in-interest and
assigns.
     Q. “FLSA SETTLEMENT CLASS MEMBER” refers to any member of the FLSA CLASS
who opts-in by timely submitting a CLAIM FORM and a W-9 FORM.
     R. “JANUARY 1, 2004 — AUGUST 9, 2005 SST WEEK VALUE” shall equal $18.27.
     S. “LITIGATION” refers to the action filed on or about July 7, 2005,
entitled Stahl, et al. v. Mastec, Inc. et al., Case No. 8-05-CV-01265-JDW-TGW,
and to be subsequently amended by Plaintiffs’ First Amended Complaint as set
forth in Paragraph I (D), which is currently pending in the United States
District Court for the Middle District of Florida, Tampa Division.
     T. “MASTEC” refers to MasTec, Inc. and MasTec North America, Inc. d/b/a
Advanced Technologies.
     U. “MAXIMUM GROSS SETTLEMENT AMOUNT” refers to the amount set forth herein
at Paragraph III.B.

11



--------------------------------------------------------------------------------



 



     V. MAY 27, 2006 — SEPTEMBER 28, 2007 SST WEEK VALUE” — (To be defined)
     W. An “OPT-OUT” is a member of the SST STATE LAW CLASS or RCT STATE LAW
CLASS who has timely filed a Request for Exclusion as specified in
Paragraph VII.A. herein.
     X. “OPT-OUT PERIOD” refers to the period beginning with the date CLASS
NOTICE is first mailed to members of the SETTLEMENT CLASSES and ending sixty
(60) days after the date of first mailing.
     Y. “PARTIES” refers to the PLAINTIFFS named in the above-captioned case and
MASTEC and, in the singular, refers to any of them, as the context makes
apparent.
     Z. “PLAINTIFFS” refers to those individuals named in the above-captioned
case.
     AA. “PRELIMINARY APPROVAL ORDER” refers to the order of the COURT granting
preliminary approval of this SETTLEMENT AGREEMENT on the terms provided herein
or as the same may be modified by subsequent mutual agreement of the parties.
     BB. “PRO RATA ADJUSTMENT FACTOR” equals the amount calculated by dividing
the REVISED MAXIMUM GROSS SETTLEMENT AMOUNT by the product of the total number
of weeks worked by members of the SETTLEMENT CLASSES in each period multiplied
by the value of a week in each period, excluding weeks worked by individuals
slated to receive a service payment of $1,500 or more.

12



--------------------------------------------------------------------------------



 



     CC. “RCT” means an individual who was employed in MASTEC’S Broadband
Division in California and performed residential consumer cable installations,
repairs, or servicing during the RCT STATE LAW CLASS PERIOD.
     DD. The “RCT STATE LAW CLASS PERIOD” means October 10, 2001 through and
including December 31, 2005.
     EE. “RCT WEEK VALUE” shall equal $63.01.
     FF. “RELATED PERSONS” refers to MASTEC and their past, present, and future
parents, affiliates, subsidiaries, divisions, predecessors, successors,
partners, joint venturers, affiliated organizations, shareholders, insurers,
reinsurers and assigns, and each of its past, present and future officers,
directors, trustees, agents, employees, attorneys, contractors, representatives,
benefits plans sponsored or administered by MASTEC, divisions, units, branches
and any other persons or entities acting on their behalf.
     GG. “RELEASED PERSONS” refers to MASTEC and their past, present, and future
parents, affiliates, subsidiaries, divisions, predecessors, successors,
partners, joint venturers, affiliated organizations, shareholders, insurers,
reinsurers and assigns, and each of its past, present and future officers,
directors, trustees, agents, employees, attorneys, contractors, representatives,
benefits plans sponsored or administered by MASTEC, divisions, units, branches
and any other persons or entities acting on their behalf.
     HH “REVISED MAXIMUM GROSS SETTLEMENT AMOUNT” means the total amount set
forth in Exhibit 11 for service payments plus an amount for attorneys’ fees,
expenses, and costs as approved by the Court deducted from the MAXIMUM GROSS
SETTLEMENT AMOUNT.

13



--------------------------------------------------------------------------------



 



     II. “SETTLEMENT AGREEMENT” refers to this Stipulation and Settlement
Agreement.
     JJ. “SETTLEMENT CLAIMS ADMINISTRATOR” refers to Settlement Services, Inc.;
or such other entity upon whom the PARTIES mutually agree.
     KK. “SETTLEMENT CLASSES” collectively refers to those persons to be
conditionally certified by the COURT solely for the purpose of effectuating this
SETTLEMENT AGREEMENT. The SETTLEMENT CLASSES shall consist of the following
individuals and shall be defined as follows:

  (1)   SST STATE LAW CLASS — refers to any and all persons employed by MASTEC
as a SST at any time during the period from January 1, 2004 through and
including September 28, 2007 in Florida, Georgia, Maryland, New Jersey, New
Mexico, North Carolina, South Carolina, Texas and Virginia.     (2)   RCT STATE
LAW CLASS — refers to any and all persons employed by MASTEC’S Broadband
Division in California as a RCT responsible for residential consumer cable
installations, repairs, or servicing at any time from October 10, 2001 through
and including December 31, 2005.     (3)   FLSA CLASS refers to: (a) any and all
persons employed by MASTEC as SSTs at any time during the period from January 1,
2004 through and including September 28, 2007; and (b) any and all persons
employed by MASTEC’S Broadband Division in California as RCTs responsible for
residential consumer cable installations, repairs, or servicing at any time
during the period from January 1, 2004 through and including December 31, 2005.

14



--------------------------------------------------------------------------------



 



     LL. “SETTLEMENT PAYMENT” refers to the payment to which an AUTHORIZED
CLAIMANT shall become entitled pursuant to this SETTLEMENT AGREEMENT, and as
more fully set forth in Paragraph III.B.1.a. — h. below.
     MM. “SST” means an individual who was employed in MASTEC’S Advanced
Technologies Division as an apprentice technician, technician or lead technician
and who performed satellite system installations, repairs or service for DirecTV
and its customers during the SST STATE LAW CLASS PERIOD.
     NN. The “SST STATE LAW CLASS PERIOD” means January 1, 2004 through and
including September 28, 2007.
     OO. “STATE LAW RELEASED CLAIMS” refers to released claims set forth in
Paragraph III.D.1.
     PP. “STATE LAW RELEASING PERSONS” means each and every STATE LAW SETTLEMENT
CLASS MEMBER and their respective heirs, beneficiaries, devisees, legatees,
executors, administrators, trustees, conservators, guardians, personal
representatives, successors-in-interest and assigns.
     QQ. “STATE LAW SETTLEMENT CLASS MEMBER” refers to any potential member of
the SST STATE LAW CLASS or RCT STATE LAW CLASS who does not file a valid or
timely Request for Exclusion as provided in Paragraph VII of the SETTLEMENT
AGREEMENT.

15



--------------------------------------------------------------------------------



 



     RR. “W-9 FORM” refers to the Department of the Treasury Internal Revenue
Service Form W-9, Request for Taxpayer Identification Number and Certification
(Exhibit 14).
III. TERMS OF SETTLEMENT
A. FINAL EFFECTIVE DATE
     1. Shall be the first date after all of the following events and conditions
have been met or have occurred:
          a. The COURT has, by entry of a PRELIMINARY APPROVAL ORDER:
          (1) Approved the conditional certification of the relevant SETTLEMENT
CLASSES;
          (2) Preliminarily approved the settlement set forth in this SETTLEMENT
AGREEMENT, and the method of providing CLASS NOTICE to the relevant SETTLEMENT
CLASSES; and
          (3) Set a hearing for the final approval of the settlement.
          b. The COURT has entered a FINAL APPROVAL ORDER approving this
settlement and the COURT has entered the judgment as provided in Paragraph V;
          c. The deadline has passed without action for any Party to terminate
the SETTLEMENT AGREEMENT pursuant to Paragraph X.B.; and
          d. The time to appeal from the FINAL APPROVAL ORDER has expired and no
notice of appeal has been filed; and

16



--------------------------------------------------------------------------------



 



          e. In the event that an appeal is actually filed, the latest of the
following, if applicable, has occurred:
          (1) Any appeal from the FINAL APPROVAL ORDER has been finally
dismissed;
          (2) The FINAL APPROVAL ORDER has been affirmed on appeal in a form
substantially identical to the form of the FINAL APPROVAL ORDER entered by the
COURT;
          (3) The time to petition for review with respect to any appellate
decision affirming the FINAL APPROVAL ORDER has expired;
          (4) If a petition for review of an appellate decision is filed, the
petition has been denied or dismissed, or, if granted, has resulted in
affirmance of the FINAL APPROVAL ORDER in a form substantially identical to the
form of the FINAL ORDER entered by the COURT. The PARTIES agree that the COURT
shall retain jurisdiction to enforce the terms of this SETTLEMENT AGREEMENT
unless specifically set forth otherwise herein.
B. MAXIMUM GROSS SETTLEMENT AMOUNT
     1. As consideration for the settlement described herein in this SETTLEMENT
AGREEMENT and in full settlement and satisfaction of all monetary claims and
payments to any AUTHORIZED CLAIMANTS encompassed by this SETTLEMENT AGREEMENT,
and for CLASS COUNSEL’S attorneys’ fees, expenses,

17



--------------------------------------------------------------------------------



 



and costs, MASTEC shall pay no more than the MAXIMUM GROSS SETTLEMENT AMOUNT of
Twelve Million Six Hundred Thousand Dollars ($12,600,000), to AUTHORIZED
CLAIMANTS and CLASS COUNSEL, using a “claims made” procedure as follows:
          a. Within eleven (11) days of MASTEC’S signing of this SETTLEMENT
AGREEMENT, MASTEC shall provide the SETTLEMENT CLAIMS ADMINISTRATOR with a list
containing the names, Social Security numbers, employee identification number,
SST or RCT designation, and a count of the weeks of work as an SST and/or RCT
during the SST STATE LAW CLASS PERIOD and/or the RCT STATE LAW CLASS PERIOD for
all members of the SETTLEMENT CLASSES. The list of members of the SETTLEMENT
CLASSES shall also be provided to CLASS COUNSEL with the names and Social
Security numbers omitted. Within eleven (11) days of receipt of the list of
members of the SETTLEMENT CLASSES, the SETTLEMENT CLAIMS ADMINISTRATOR shall
calculate the POTENTIAL GROSS SETTLEMENT AMOUNT for each member of the
SETTLEMENT CLASSES pursuant to the following formula.
     (i) The total amount set forth in Exhibit 11 for service payments plus an
amount for attorneys’ fees, expenses, and costs as approved by the Court shall
be deducted from the MAXIMUM GROSS SETTLEMENT AMOUNT to obtain a REVISED MAXIMUM
GROSS SETTLEMENT AMOUNT. The PARTIES agree that the RCT WEEK VALUE shall equal
$63.01 per week, the JANUARY 1, 2004 — AUGUST 10, 2005 SST WEEK VALUE shall
equal $18.27 per week; the AUGUST 11,

18



--------------------------------------------------------------------------------



 



2005 — MAY 26, 2006 SST WEEK VALUE shall equal $57.26; and the MAY 27, 2006 —
SEPTEMBER 28, 2007 SST WEEK VALUE shall equal $14.42.
     (ii) The week values set forth above shall be used to calculate a PRO RATA
ADJUSTMENT FACTOR by dividing the REVISED MAXIMUM GROSS SETTLEMENT AMOUNT by the
product of the total number of weeks worked by members of the SETTLEMENT CLASSES
in each period multiplied by the value of a week in each period, excluding weeks
worked by individuals slated to receive a service payment of $1,500 or more.
     (iii) Each member of the RCT STATE LAW CLASS who is not slated to receive a
service payment of $1,500 or more shall be allocated an additional share of the
REVISED MAXIMUM GROSS SETTLEMENT AMOUNT which shall be equal to the number of
weeks worked during the RCT STATE LAW CLASS PERIOD by the RCT STATE LAW CLASS
member multiplied by the RCT WEEK VALUE times the PRO RATA ADJUSTMENT FACTOR.
     (iv) Each member of the SST STATE LAW CLASS who is not slated to receive a
service payment of $1,500 or more shall be allocated an additional share of the
REVISED MAXIMUM GROSS SETTLEMENT AMOUNT which shall be equal to the number of
weeks worked during the period January 1, 2004 — August 10, 2005 by the SST
STATE LAW CLASS member multiplied by the JANUARY 1, 2004 — AUGUST 10, 2005 SST
WEEK VALUE plus the number of weeks worked during the period August 11, 2005 to
May 26, 2006 by the SST STATE LAW CLASS member multiplied by the AUGUST 11, 2005
— MAY 26, 2006 SST WEEK VALUE plus the number of weeks worked during the period
May 27, 2006 — September 28, 2007 by the SST STATE

19



--------------------------------------------------------------------------------



 



LAW CLASS member multiplied by the MAY 27, 2006 — SEPTEMBER 28, 2007 SST WEEK
VALUE times the PRO RATA ADJUSTMENT FACTOR.
     (v) Each member of the FLSA CLASS who is not a member of the SST STATE LAW
CLASS or RCT STATE LAW CLASS who is not slated to receive a service payment of
$1,500 or more shall be allocated a share pursuant to the formula for members of
the SST STATE LAW CLASS.
          b. When complete, the individualized list of the GROSS SETTLEMENT
AMOUNTS calculated by the SETTLEMENT CLAIMS ADMINISTRATOR for all members of the
SETTLEMENT CLASSES shall equal the MAXIMUM GROSS SETTLEMENT AMOUNT. This list
shall be provided to CLASS COUNSEL and counsel for MASTEC, who shall have five
(5) business days to review and comment on the calculations. The list to be
provided to CLASS COUNSEL shall not identify members of the SETTLEMENT CLASSES
by name but instead utilize a unique identifying number. The SETTLEMENT CLAIMS
ADMINISTRATOR shall review any comments received from CLASS COUNSEL or Counsel
for MASTEC and shall finalize the GROSS SETTLEMENT AMOUNT list within five
(5) business days of any comments received by either CLASS COUNSEL or counsel
for MASTEC. The SETTLEMENT CLAIMS ADMINISTRATOR’s determination after input from
CLASS COUNSEL and counsel for MASTEC of the GROSS SETTLEMENT AMOUNTS shall be
final and not subject to appeal to the district court or appellate courts.
          c. Members of the SETTLEMENT CLASSES who timely file CLAIM FORMS and
W-9 FORMS and become AUTHORIZED CLAIMANTS shall

20



--------------------------------------------------------------------------------



 



receive their individually calculated GROSS SETTLEMENT AMOUNT less required
withholding and attorneys’ fees, expenses, and costs.
          d. The PARTIES agree that all SETTLEMENT PAYMENTS to be issued to
AUTHORIZED CLAIMANTS, other than CLASS COUNSEL’S attorneys’ fees, expenses, and
costs, shall be separated into equal payments for back wages and liquidated
damages. The back wages shall be subject to all required employee paid payroll
taxes (federal income taxes, state income taxes, employee’s share of FICA and
FUTA taxes, and other state-specific statutory deductions) and other authorized
or required deductions (garnishments, tax liens, child support, etc.), which the
AUTHORIZED CLAIMANTS will be responsible for paying from their allotted
SETTLEMENT PAYMENTS. MASTEC shall pay the employer’s share of FICA and FUTA and
any other employer state-specific requirements on SETTLEMENT PAYMENTS
characterized as back wages, which amount shall not be included in, but will be
in addition to, the MAXIMUM GROSS SETTLEMENT AMOUNT. The liquidated damage
portion shall be characterized as payment for alleged liquidated damages under
the FLSA and treated as income to the AUTHORIZED CLAIMANT. MASTEC will report
the back wage payment to the AUTHORIZED CLAIMANT on an IRS Form W-2 and the
liquidated damage payment on an IRS Form 1099.
          e. CLASS COUNSEL shall make an application to the COURT for an award
of thirty percent of the MAXIMUM GROSS SETTLEMENT AMOUNT ($3,780,000) as payment
of attorneys’ fees, expenses, and costs. MASTEC will not oppose this request.
The amount approved for payment of attorneys’ fees, expenses, and costs will be
taken from thirty percent of the back wages and liquidated damages to be

21



--------------------------------------------------------------------------------



 



paid to AUTHORIZED CLAIMANTS. MASTEC will report as income on an IRS Form 1099
each AUTHORIZED CLAIMANT’S pro rata share of the amount approved by the Court
for payment of attorneys’ fees, expenses and costs. Should thirty percent of the
MAXIMUM GROSS SETTLEMENT AMOUNT due as attorneys’ fees, expenses, and costs
($3,780,000) not be met from the amounts to be paid to AUTHORIZED CLAIMANTS, the
remaining amount of attorneys’ fees, expenses, and costs due will be paid from
the remaining portion of the MAXIMUM GROSS SETTLEMENT AMOUNT after all back
wages and liquidated damages have been allocated to AUTHORIZED CLAIMANTS
pursuant to the terms of this SETTLEMENT AGREEMENT. Payment of such attorneys’
fees, expenses, and costs shall be made by delivery of the amount approved for
payment of attorneys’ fees, expenses, and costs to Burr & Smith, LLP within
sixty (60) days of the FINAL EFFECTIVE DATE. Payment of such attorneys’ fees,
expenses, and costs to CLASS COUNSEL shall constitute full satisfaction of any
and all obligations by MASTEC to pay any person, attorney or law firm for
attorneys’ fees, expenses or costs incurred on behalf of PLAINTIFFS and all
members of the FINAL SETTLEMENT CLASSES, and shall relieve the RELEASED PERSONS
of any other claims or liability to any person for any attorneys’ fees,
expenses, and costs to which any person may claim to be entitled on behalf of
PLAINTIFFS or any members of the FINAL SETTLEMENT CLASSES for this LITIGATION.
Upon payment of CLASS COUNSEL’S attorneys’ fees, expenses, and costs hereunder,
CLASS COUNSEL shall release Defendants and RELEASED PERSONS from any and all
claims for prevailing party attorneys’ fees, expenses, and costs relating to
this LITIGATION.

22



--------------------------------------------------------------------------------



 



          f. From the MAXIMUM GROSS SETTLEMENT AMOUNT, CLASS COUNSEL shall seek
service payments for those members of the SETTLEMENT CLASSES listed on Exhibit
“11” and who timely submit CLAIM FORMS and W-9 FORMS and become AUTHORIZED
CLAIMANTS: (i) $9,800 to PLAINTIFFS Art Fulford and Keith Simpson as payment for
their wage and hour claims, for executing a confidentiality agreement and a
general release, for releasing their alleged retaliation claims and for their
significant involvement and time spent preparing for mediation for the benefit
of the SETTLEMENT CLASSES; (ii) $58,500 to Plaintiff James Stahl, as payment for
his wage and hour claims, for executing a confidentiality agreement and a
general release, for resolving his alleged Florida Whistleblower Act claim, Fla.
Stat., section 448, his retaliation claims, and for his time and effort in
representing the SETTLEMENT CLASSES in numerous mediations; (iii) $8,500 to
Opt-In Plaintiffs Angel Candelario, Christopher Creary, Joe Hernandez, Robert
Mogollon, Balkrishna Rambharose, and Ralph Wilson for their wage and hour
claims, their time and effort in mediation, for executing a confidentiality
agreement and a general release, and for releasing their alleged retaliation
claims; (iv) $21,500 each to Opt-In Plaintiffs John Pacheco, Erik Gastelum, and
Jorge Chavez for their wage and hour claims, their time and effort in mediation,
for executing a confidentiality agreement and general release, for releasing
their alleged retaliation claims, and for releasing their claims that they were
misclassified by MASTEC as supervisors exempt from overtime and minimum wage
under Federal and California law; (v) $3,000 each to named PLAINTIFFS Jose A.
Gonzalez, Leonides Gonzalez, John S. Miller, Carl Shane, Hector Cumbalaza,
Carlos Inclan, Gary Cameron, Hector Vasquez, Jerry Thompson, Kenneth Willis,
Richard

23



--------------------------------------------------------------------------------



 



Hamilton, Robert Rowland, Bradley Collins, Eddie Armour, Brandon Parish,
Jermaine Davenport, Hollis Johns, and Jeffrey Satala and Opt-In Plaintiff
William Stabenow for their wage and hour claims, for executing a confidentiality
agreement and a general release, for releasing their alleged retaliation claims,
and in recognition of substantial services performed for the benefit of the
SETTLEMENT CLASSES; and (vi) $1,500 each to Opt-In Plaintiffs Jeremy Bush and
Tiwan Cobb for their wage and hour claims, for executing a confidentiality
agreement and a general release, for releasing their alleged retaliation claims,
and in recognition of substantial services performed for the benefit of the
SETTLEMENT CLASSES; and (vii) $500 to the Opt-In Plaintiffs listed on
Exhibit 11, for their wage and hour claims, for executing a release, for
releasing their alleged retaliation claims and in recognition of substantial
services performed for the benefit of the SETTLEMENT CLASSES.
          g. SETTLEMENT PAYMENTS to members of the SETTLEMENT CLASSES who timely
submit CLAIM FORMS and W-9 FORMS, become AUTHORIZED CLAIMANTS and are eligible
to receive a service payment of $1,500 or more, shall be divided into two
payments. The first payment representing fifty percent (50%) of the SETTLEMENT
CLASSES member’s total SETTLEMENT PAYMENT, less applicable taxes and deductions,
shall be made within sixty (60) days of the FINAL EFFECTIVE DATE. The remaining
payment representing the balance of the AUTHORIZED CLAIMANT’S SETTLEMENT PAYMENT
shall be issued 180 days after the first payment is issued.
          h. SETTLEMENT PAYMENTS to all other members of the SETTLEMENT CLASSES
not identified by paragraph III.B.1.f. who timely submit

24



--------------------------------------------------------------------------------



 



CLAIM FORMS and W-9 FORMS and become AUTHORIZED CLAIMANTS shall receive their
total SETTLEMENT PAYMENTS, less applicable taxes and deductions, within sixty
(60) days of the FINAL EFFECTIVE DATE.
          i. Any portion of the MAXIMUM GROSS SETTLEMENT AMOUNT that remains
after SETTLEMENT PAYMENTS, SERVICE PAYMENTS and the payment of attorneys’ fees,
expenses and costs are made to AUTHORIZED CLAIMANTS and CLASS COUNSEL shall be
retained by MASTEC and remain its sole and exclusive property.
     2. In addition to the MAXIMUM GROSS SETTLEMENT AMOUNT to be paid in the
event all members of the SETTLEMENT CLASSES timely submit CLAIM FORMS and W-9
FORMS, MASTEC shall pay all reasonable costs of notice to SETTLEMENT CLASSES,
including the costs of searching for additional addresses for any notice
returned undeliverable, and all reasonable expenses and fees of the SETTLEMENT
CLAIMS ADMINISTRATOR for work performed consistent with the duties assigned to
the SETTLEMENT CLAIMS ADMINISTRATOR in paragraph VIII.B.
     3. CLASS COUNSEL and members of the FINAL SETTLEMENT CLASSES, agree that,
for settlement purposes only, the Motor Carrier Act (MCA) defense precludes any
FLSA overtime claims, as well as state law overtime claims in those states that
recognize the MCA defense against MASTEC prior to August 10, 2005.
     4. Members of the FINAL SETTLEMENT CLASSES who are current employees and
who opt into this settlement also agree to certify in writing at the time of
execution of the appropriate CLAIM FORMS that they: (1) agree to comply with

25



--------------------------------------------------------------------------------



 



MASTEC’S payroll reporting policies and accurately report all working time;
(2) will immediately report to a designated Company contact any improper
instruction by anyone to work off-the-clock or otherwise under report any
working time; and (3) will not perform any off-the-clock work.

C. Confidentiality Provisions
     1. AUTHORIZED CLAIMANTS who will not receive a service payment of $1,500.00
or more, shall execute the CLAIM FORM attached hereto as Exhibit 3 (former
employees) or Exhibit 4 (current employees) and complete and execute a W-9 FORM
attached hereto as Exhibit 14.
     2. AUTHORIZED CLAIMANTS who will receive a service payment of $1,500 or
more, shall execute the CLAIM FORM, attached hereto as Exhibit 5 (former
employees who are under 40 years old), Exhibit 6 (former employees who are
40 years old or older), Exhibit 7 (current employees who are under 40 years
old), Exhibit 8 (current employees who are 40 years old or older), or Exhibit 9
(Plaintiffs or Opt-In Plaintiffs Creary, Fulford, Stabenow, Stahl, and Wilson),
and complete and execute a W-9 FORM attached hereto as Exhibit 14. In their
confidentiality agreement, Creary, Fulford, Stabenow, Stahl and Wilson will be
required to certify under oath that since September 20, 2006, they have not
disclosed the terms of this settlement to any other individual, except to the
extent that the PARTIES’ Summary of Key Terms of Settlement Agreement was
disclosed by CLASS COUNSEL prior to September 25, 2007 or where required to do
so by law. Should the AUTHORIZED CLAIMANTS who will receive a service payment of
$1,500 or more violate the confidential provisions of the CLAIM FORM, they will
forfeit any remaining funds to be paid as part of the settlement. The

26



--------------------------------------------------------------------------------



 



PARTIES agree that should MASTEC reasonably believe that the AUTHORIZED
CLAIMANT(S) violated the provisions of the CLAIM FORM, MASTEC may terminate the
remaining payments to the AUTHORIZED CLAIMANT(S) by notifying the AUTHORIZED
CLAIMANT(S) in writing. The third-party administrator will be notified to
terminate the remaining payments with copy of such notice to the AUTHORIZED
CLAIMANT(S).
     Should the AUTHORIZED CLAIMANT(S) believe that the remaining payment was
improperly terminated, the AUTHORIZED CLAIMANT(S) shall file a claim with the
American Arbitration Association (“AAA”) in Tampa, Florida within thirty
(30) days following his receipt of such notice, to determine the issue of
whether a violation of the confidentiality provision occurred. The PARTIES agree
that such arbitration shall be subject to the Commercial Arbitration Rules in
effect at the time the SETTLEMENT AGREEMENT is executed.
D. Release of Claims; Waiver; Assignment of Rights
     1. Release by STATE LAW SETTLEMENT CLASS MEMBERS: Effective as of the FINAL
EFFECTIVE DATE, each and every STATE LAW SETTLEMENT CLASS MEMBER and their
respective heirs, beneficiaries, devisees, legatees, executors, administrators,
trustees, conservators, guardians, personal representatives,
successors-in-interest, and assigns (collectively, the “STATE LAW RELEASING
PERSONS”) hereby forever completely release and discharge MASTEC, and the
RELEASED PERSONS, as defined earlier in this SETTLEMENT AGREEMENT, from any and
all wage-related claims, demands, rights, liabilities, expenses, and losses of
any kind, that any of the STATE LAW RELEASING PERSONS has, had, might have or
might have had against

27



--------------------------------------------------------------------------------



 



any of the RELEASED PERSONS based on any act or omission that occurred at any
time up to and including September 28, 2007, in any way related to any of the
facts or claims alleged in this LITIGATION or by reason of the negotiations
leading to this settlement, even if presently unknown and/or un-asserted. The
matters released herein include any claims that could be brought by SSTs or RCTs
alleging that MASTEC retaliated against them for complaining about their wages
or for asserting wage-related claims, any wage-and-hour laws or other laws, and
any other claims of any kind related to MASTEC’S alleged failure to pay wages to
SSTs and/or RCTs through September 28, 2007, including but not limited to:
     California Labor Code Sections 201-204, 212, 221 et. seq., 226, 226.7, 400
et. seq., 510 et seq., 512, 558, 1194, 2699 et seq., and 2802; Wage Order 4 of
the Industrial Welfare Commission (“IWC”) Wage Orders (8 Cal. ¶Code Regs. §11010
et seq.); the California Business & Professions Code § 17200 and Code of Civil
Procedure § 1021.5 and 1542; the California Private Attorney General Act,
Florida Statute § 448.08, the Florida Minimum Wage law, Florida Constitution,
Art. X, § 24; Georgia Minimum Wage Law, GA. Code, § 34-4-6 et. seq.; Maryland
Wage and Hour Law and Maryland Wage Payment and Collection Law, Md. Code §§
3-401, et. seq., 3-501, et. seq.; New Mexico Labor Conditions and Payment of
Wages Laws and Minimum Wage Act, N.M.S.A. §§ 50-4-01, et. seq. and N.M. Admin
Code tit.; North Carolina General Statute §§ 95-24; South Carolina Payment of
Wages Act, S.C. Code, § 41-10-10 et. seq.; Virginia Minimum Wage Act, Va. Code
Ann. §§ 40.1-28.8; New Jersey State Wage and Hour Law, N.J.S.A. 34:11-56a, et
seq.; Pennsylvania Minimum Wage Act of 1968, 43 P.S. §333.101 et seq. and Wage
Payment and Collection Law, 43 P.S. §260.1, et seq.; Alaska Wage and Hour Act,
A.S. §§23.10.050, et seq.; Minimum Wage Act of the State of Arkansas, A.C.A.
§§11-4-201, et seq., Colorado Minimum Wage Law, C.R.S. §§8-6-101, et seq. and
Colorado Wage Order No. 22, 7 C.C.R. 1103-1, C.C.H. 6-41, 801, et seq.;
Connecticut Wage and Hour Law, C.G.S. §§31-58, et seq. and Connecticut Agency
Regulation. 31-60-10(a); Delaware Wage Payment and Collection Act, 19 Del. C.
§1113, et seq.; District of Columbia Minimum Wage Act, D.C. Code §§32-1001, et
seq.; Hawaii Wage and Hour Law, H.R.S. §§ 387, et. seq.; Idaho Hours Worked Act,
I.C.A. §§44-1201, et seq.; Illinois Minimum Wage Law, 820 I.L.C.S. 10511, et
seq. and 56 Ill. Admin. Code §210.100; Indiana Minimum Wage Law of 1965, Ind.
Code §§22-2-2-1, et seq.; Iowa Wage Payment and Collection Act, I.C.A §§91A.1,
et seq.; Kansas Minimum Wage and Maximum Hours Law, K.S.A. §§44-1201, et seq.;
Kentucky Wages and Hours Laws, K.R.S. §§337, et seq. and 803 Ky. Admin. Regs.
1:005, et seq.; Maine Minimum Wages Laws, 26 M.R.S.A. §§661, et seq.; Maryland
Wage and Hour Law and Maryland Wage

28



--------------------------------------------------------------------------------



 



Payment and Collection Law, Md. Code §§3-401, et seq., 3-501, et seq.;
Massachusetts Minimum Fair Wage Law, G.L. c. 151 §§IA, et seq. and 455 C.M.R.
§2.01 et seq.; Michigan Minimum Wage Law of 1964, M.C.L. 408.381, et seq.;
Minnesota Fair Labor Standards Act, Minn.Stat. §177.21, et seq.; Montana Wages
and Wage Protection Laws, §§39-2-101, et seq. and 39-4-101, et seq., M.C.A. and
Mont. Admin. R. 24.16. 1001 et seq.; Nebraska Wage Payment and Collection Act,
Neb.Rev.Stat, §48-1228, et seq.; Nevada Compensation, Wages and Hours Laws,
N.R.S. 608.005, et seq.; New Hampshire Minimum Wage Law, R.S.A. 279:1, et seq.;
New Mexico Labor Conditions and Payment of Wages Laws and Minimum Wage Act,
N.M.S.A. §§50-4-01, et seq. and N.M. Admin Code tit. 11, §1.4.7(I) et seq.; New
York Minimum Wage Act, §§650 et seq. and Minimum Wage Orders, 12 N.Y.C.R.R.
142-1.1 et seq.; North Carolina Wage and Hour Act, N.C. Gen.Stat. §§95-24, et
seq.; North Dakota Minimum Wages and Hours Laws, N.D.C.C. §§34-06-01, et seq.
and Minimum Wage and Work Conditions Order, N.D.Admin.Code §46-02-07, et seq.;
Ohio Minimum Fair Wage Standards Act, R.C. §§4111.01, et seq.; Oklahoma
Protection of Labor Laws, 40 Okl.St.Ann §§165.1, et seq.; Oregon Labor and
Employment Laws, O.R.S. 651.010, et seq. and Oregon Administrative Rules, O.A.S.
839-020-0030, 0080 et seq.; Puerto Rico Working Hours and Days Laws, 29 L.P.R.A.
§§271, et seq.; Rhode Island Minimum Wage Act, G.L. §§28-12-1, et seq.; South
Carolina Payment of Wages Act, S.C. Code, § 41-10-10 et. seq.; South Dakota
Labor and Employment Laws, S.D.C.L. 60-1-1, et seq.; Vermont Wages and Medium of
Payment Laws, 21 V.S.A. §§341, et seq.; Virginia Minimum Wage Act, Va. Code Ann.
§§40.1-28.8 et seq.; Washington Minimum Wage Act, R.C.W. 49.46.005, et seq. and
Washington Minimum Wage Rules, WAC 296-126 et seq.; West Virginia Minimum Wage
and Maximum Hours Act, W.Va.Code §25-5C-1, et seq.; Wisconsin Hours of Labor
Laws, Wis. Stat. §§103.01 et seq. and Wisconsin Hours of Work and Overtime
Rules, Wis. Admin. Code, §§DWD 272.01 et seq. and 274.01 et seq.; and Wyoming
Minimum Wages, W.S. 1977 §§27-4-201, et seq. and Collection of Unpaid Wages,
§§27-4-501, et seq.
     The STATE LAW RELEASING PERSONS further covenant and agree not to accept,
recover or receive any back pay, liquidated damages, other damages or any other
form of relief based on any claims asserted or settled in this LITIGATION which
may arise out of, or in connection with any other individual, class or any
administrative remedies pursued by any federal, state or local governmental
agency against any of the RELEASED PERSONS. FLSA Claims are released for those
members of the SETTLEMENT CLASSES who timely file CLAIM FORMS and W-9 FORMS.
     The STATE LAW RELEASING PERSONS further covenant and agree not to take any
steps to initiate, file or participate in any claim under the California Private

29



--------------------------------------------------------------------------------



 



Attorney General Act, California Labor Code section 2699 et seq. with respect to
any claims for violation of the California Labor Code that allegedly arose
during the time period of October 10, 2001 through the time this agreement is
signed.
     2. Release by FLSA SETTLEMENT CLASS MEMBERS: Effective as of the FINAL
EFFECTIVE DATE, each and every FLSA SETTLEMENT CLASS MEMBER who timely files a
CLAIM FORM and W-9 FORM and their respective heirs, beneficiaries, devisees,
legatees, executors, administrators, trustees, conservators, guardians, personal
representatives, successors-in-interest, and assigns (collectively, the “FLSA
RELEASING PERSONS”) hereby forever completely release and discharge MASTEC, and
the RELEASED PERSONS, from any and all claims pursuant to Fair Labor Standards
Act of 1938 (“FLSA”), 29 U.S.C. § 201, et. seq., of any kind, that any of the
FLSA RELEASING PERSONS has, had, might have or might have had against any of the
RELEASED PERSONS based on any act or omission that occurred up to and including
September 28, 2007, in any way related to any of the facts or claims alleged in
this LITIGATION or by reason of the negotiations leading to this settlement,
even if presently unknown and/or un-asserted. The matters released by the FLSA
RELEASING PERSONS herein also include any FLSA retaliation claims that could be
brought by SSTs or RCTs against MASTEC or any RELEASED PERSONS based on any act
or omission that occurred up to and including September 28, 2007.
     FLSA RELEASING PERSONS further covenant and agree not to accept, recover or
receive any back pay, liquidated damages, other damages or any other form of
relief based on any FLSA claims asserted or settled in this LITIGATION which may
arise out of, or in connection with any other individual, class or any
administrative remedies

30



--------------------------------------------------------------------------------



 



pursued by any federal, state or local governmental agency against any of the
RELEASED PERSONS.
     3. Waiver of California Civil Code section 1542: The FLSA RELEASING PERSONS
and STATE LAW RELEASING PERSONS acknowledge that they each may have claims
related to the STATE LAW RELEASED CLAIMS and FLSA RELEASED CLAIMS that are
presently unknown and that the release contained in this SETTLEMENT AGREEMENT is
intended to and will fully, finally, and forever discharge even such claims,
whether now asserted or un-asserted, known or unknown, to the extent they fall
within the description of claims being released above.
ACCORDINGLY, EACH FLSA RELEASING PERSON AND STATE LAW RELEASING PERSON EXPRESSLY
UNDERSTANDS AND AGREES TO WAIVE THE PROVISIONS OF, AND RELINQUISH ALL RIGHTS AND
BENEFITS AFFORDED BY, CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES IN FULL
AS FOLLOWS:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR, WHICH IF KNOWN BY HIM OR HER MUST HAVE
MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

31



--------------------------------------------------------------------------------



 



     In giving this waiver, the FLSA RELEASING PERSONS and STATE LAW RELEASING
PERSONS acknowledge that they have been advised of California Civil Code section
1542, they may hereafter discover facts in addition to or different from those
which they now believe to be true with respect to the subject matter released
herein, but agree that they have taken that possibility into account in reaching
this SETTLEMENT AGREEMENT and that, notwithstanding the discovery or existence
of any such additional or different facts, as to which the FLSA RELEASING
PERSONS and STATE LAW RELEASING PERSONS expressly assume the risk, they freely
and voluntarily give the release set forth above. Upon the FINAL EFFECTIVE DATE
of this SETTLEMENT AGREEMENT, or upon such earlier date as a SETTLEMENT PAYMENT
has been issued to the individual FLSA RELEASING PERSONS and STATE LAW RELEASING
PERSONS, members of the FINAL SETTLEMENT CLASS shall be deemed to have given
this release.
     4. Assignment: PLAINTIFFS, for themselves and on behalf of the other STATE
LAW RELEASING PERSONS and FLSA RELEASING PERSONS, represent and warrant that
nothing which would otherwise be released herein has been assigned, transferred,
or hypothecated or purportedly assigned, transferred, or hypothecated. Upon the
FINAL EFFECTIVE DATE of this SETTLEMENT AGREEMENT, or upon such earlier date as
a SETTLEMENT PAYMENT has been issued to the individual RELEASING PARTY, members
of the FINAL SETTLEMENT CLASS shall be deemed to have given this warranty.

32



--------------------------------------------------------------------------------



 



     5. General Releases: As set forth in Paragraph III.B.1.f, certain members
of the SETTLEMENT CLASSES will be required to execute full and complete releases
of any and all claims against Defendants.
     6. Tolling Agreement: On October 10, 2005, the running of the statutes of
limitations for all SSTs and RCTs employed by MASTEC was tolled by agreement of
the parties. As of May 26, 2006, the tolling of the statutes of limitations was
ended by agreement of the parties.
IV. DUTIES OF THE PARTIES PRIOR TO COURT APPROVAL
     A. Permission to File Amended Collective and Class Action Complaint: As
soon as practicable after the execution of this SETTLEMENT AGREEMENT, CLASS
COUNSEL shall, with appropriate COURT approval, file Plaintiffs’ First Amended
Complaint, a copy of which is attached as Exhibit 1 which will seek
certification of SETTLEMENT CLASSES.
     B. Seek Preliminary Approval: As soon as practicable after the execution of
this SETTLEMENT AGREEMENT, but no later than thirty (30) days after the
execution of the SETTLEMENT AGREEMENT by MASTEC and CLASS COUNSEL, CLASS
COUNSEL, on behalf of PLAINTIFFS and all potential members of the SETTLEMENT
CLASSES, and MASTEC shall submit this SETTLEMENT AGREEMENT to and move the COURT
for an Order, a copy of which is attached as Exhibit “12” (“PRELIMINARY APPROVAL
ORDER”), which shall:
          1. Assert jurisdiction over the claims and PARTIES alleged in the
Plaintiffs’ First Amended Complaint and the implementation and administration of
this SETTLEMENT AGREEMENT;

33



--------------------------------------------------------------------------------



 



          2. Grant preliminary approval of the settlement set forth in this
SETTLEMENT AGREEMENT as adequate, fair, and reasonable and in the best interests
of all PLAINTIFFS and potential members of the SETTLEMENT CLASSES;
          3. Conditionally certify the Rule 23 and Section 216(b) classes as
defined in this SETTLEMENT AGREEMENT for settlement purposes only;
          4. Appoint James Stahl, Jose A. Gonzalez, Leonides Gonzalez, Art
Fulford, John S. Miller, Carl Shane, Hector Cumbalaza, Carlos Inclan, Gary
Cameron, Hector Vasquez, Jerry Thompson, Kenneth Willis, Richard Hamilton, Keith
Simpson, Robert Rowland, Bradley Collins, Eddie Armour, Brandon Parish, Jermaine
Davenport, Hollis Johns and Jeffrey Satala as SETTLEMENT CLASS representatives;
          5. Approve the CLASS NOTICE, and CLAIM FORMS, copies of which are
attached as Exhibits “3” through “10” and authorize the mailing of the CLASS
NOTICE, CLAIM FORMS, and W-9 FORMS to all members of the SETTLEMENT CLASSES.
          6. Appoint CLASS COUNSEL as counsel for the SETTLEMENT CLASSES
pursuant to Fed. R. Civ. Pro. 23(g);
          7. Appoint Settlement Services, Inc. or some other claims
administrator who is acceptable to the PARTIES as the SETTLEMENT CLAIMS
ADMINISTRATOR pursuant to Fed. R. Civ. Pro. 53;
          8. Set a date for the execution and return of CLAIM FORMS and W-9
FORMS, filing of objections or opting out of the settlement; and
          9. Schedule a hearing for the final approval of the SETTLEMENT
AGREEMENT and entry of a FINAL ORDER dismissing with prejudice all claims
encompassed by this SETTLEMENT AGREEMENT (“FINAL ORDER”) in materially the same
form as attached as Exhibit “13”.

34



--------------------------------------------------------------------------------



 



     C. Seek Certification of Settlement Classes: The PARTIES agree to request
the COURT to certify, for settlement purposes only, the following SETTLEMENT
CLASSES:
          1. The following OPT-OUT SETTLEMENT CLASSES pursuant to Rule 23 of the
Federal Rule of Civil Procedure: (a) The SST STATE LAW CLASS which refers to any
and all persons employed by MASTEC as SSTs at any time during the period from
January 1, 2004 through and including September 28, 2007 in Florida, Georgia,
Maryland, New Jersey, New Mexico, North Carolina, South Carolina, Texas, and
Virginia; and (b) the RCT STATE LAW CLASS which refers to any and all persons
employed by MASTEC’S Broadband Division in California as RCTs responsible for
residential consumer cable installations, repairs, or servicing at any time
during the period from October 10, 2001 through and including December 31, 2005;
and
          2. “FLSA CLASS” — An opt-in collective action class pursuant to
Section 216(b) of the FLSA that refers to (i) any and all persons employed by
MASTEC as SSTs at any time during the period from January 1, 2004 through and
including September 28, 2007 and (ii) any and all persons employed by MASTEC’S
Broadband Division in California as RCTs responsible for residential consumer
cable installations, repairs, or servicing at any time during the period from
January 1, 2004 through and including December 31, 2005.
     D. Opposition to Class Certification: MASTEC expressly reserves its right
to oppose class certification should the SETTLEMENT AGREEMENT not become final.

35



--------------------------------------------------------------------------------



 



     E. Dismissal With Prejudice: PLAINTIFFS and Defendant agree that they will
stipulate to the dismissal with prejudice of the LITIGATION as amended by
Plaintiffs’ First Amended Complaint on the date upon which a FINAL ORDER is
entered by the COURT approving this SETTLEMENT AGREEMENT and dismissing this
LITIGATION with prejudice and the FINAL ORDER becomes non-appealable, or, if
such order is appealed by a Class Member, the date of the final resolution of
any and all appeals approving this SETTLEMENT AGREEMENT and resulting in the
carrying out of the terms of this SETTLEMENT AGREEMENT and the dismissal of the
action with prejudice.
V. FINAL SETTLEMENT APPROVAL
     As part of this settlement, PLAINTIFFS shall timely contact the COURT to
hold a FINAL APPROVAL HEARING for the purpose of obtaining the FINAL APPROVAL
ORDER and entry of judgment granting dismissal of this action as amended by
Plaintiffs’ First Amended Complaint with prejudice and permanently barring all
STATE LAW RELEASING PERSONS from prosecuting against MASTEC, and the RELEASED
PERSONS, as defined earlier in this SETTLEMENT AGREEMENT, any STATE LAW RELEASED
CLAIMS which were or could have been asserted by the STATE LAW SETTLEMENT CLASS
MEMBERS, including without limitation any claims arising out of the acts, facts,
transactions, occurrences, representations, or omissions set forth in the
Complaint in this action, through September 28, 2007, under state and federal
law; and barring all FLSA RELEASING PERSONS from prosecuting against MASTEC, and
the RELEASED PERSONS, as defined earlier in this SETTLEMENT AGREEMENT, any FLSA
RELEASED CLAIMS which were or could have been asserted pursuant to the

36



--------------------------------------------------------------------------------



 



FLSA, including without limitation any claims arising out of the acts, facts,
transactions, occurrences, representations, or omissions set forth in the
Complaint in this action, up to and including September 28, 2007, upon
satisfaction of all payments and obligations hereunder. Except to the extent
provided below in Paragraph X., the PARTIES agree to use their best efforts to
affect these goals at the FINAL APPROVAL HEARING. The date of the FINAL APPROVAL
HEARING shall be set by the COURT but in no event shall be scheduled prior to
the required time frame set forth in the Class Action Fairness Act of 2005 and
notice of such shall be provided to members of the SETTLEMENT CLASSES in the
CLASS NOTICE, although such hearing may be continued by the COURT without
further notice to members of the SETTLEMENT CLASSES, other than those who filed
proper and timely objections.
VI. NOTICE TO SETTLEMENT CLASSES
     A. Upon the COURT’S preliminary approval of this SETTLEMENT AGREEMENT,
MASTEC shall provide the SETTLEMENT CLAIMS ADMINISTRATOR a listing of each
member of the SETTLEMENT CLASSES with his or her last known address, phone
number, MASTEC Employee number (if known), and Social Security number. CLASS
COUSEL shall also provide the SETTLEMENT CLAIMS ADMINISTRATOR with any updated
addresses for members of the SETTLEMENT CLASSES upon preliminary approval. Prior
to the sending of notice to the members of the SETTLEMENT CLASSES, the
SETTLEMENT CLAIMS ADMINISTRATOR shall immediately attempt to confirm the
accuracy of the names and addresses through the United States Post Office’s
National Change of Address database and shall mail the COURT approved Notice and
CLAIM FORMS and W-9 FORMS to all those individuals who have been identified by
MASTEC’S records as included within the SETTLEMENT CLASSES definitions.

37



--------------------------------------------------------------------------------



 



     B. The CLASS NOTICE will inform putative members of the SETTLEMENT CLASSES
about this SETTLEMENT AGREEMENT and will also advise them of the opportunity to
object to or OPT-OUT (or, in the case of the FLSA CLASS, to file consents to
join in the settlement) and/or to appear at the FINAL APPROVAL HEARING at which
the COURT will determine whether to grant final approval of this SETTLEMENT
AGREEMENT. All mailings by the SETTLEMENT CLAIMS ADMINISTRATOR shall be by first
class mail. If a notice is returned as undeliverable, the SETTLEMENT CLAIMS
ADMINISTRATOR will perform one skip trace, and resend CLASS NOTICES once to
those members of the SETTLEMENT CLASSES for whom it obtains more recent
addresses.
     C. The SETTLEMENT CLAIMS ADMINISTRATOR shall send a copy of the FINAL
APPROVAL ORDER to all AUTHORIZED CLAIMANTS when the AUTHORIZED CLAIMANTS are
mailed their SETTLEMENT PAYMENTS.
VII. BINDING EFFECT; EXCLUSION, OPT-OUT AND OBJECTION RIGHTS
     A. Right of members of SST STATE LAW CLASS or RCT STATE LAW CLASS to
Opt-Out and be Excluded: Any member of the SST STATE LAW CLASS or RCT STATE LAW
CLASS may elect to OPT-OUT and be excluded from the SST STATE LAW CLASS or RCT
STATE LAW CLASS at any time during the OPT-OUT PERIOD. Members of the SETTLEMENT
CLASSES who fall into more than one of the SETTLEMENT CLASSES and elect to be
excluded from any of the SETTLEMENT CLASSES will be excluded from each of the
entire SETTLEMENT CLASSES. To be

38



--------------------------------------------------------------------------------



 



effective, any such election must be made in writing; must contain the name,
address, telephone number and social security number of the individual
requesting exclusion; must be signed by the individual who is electing to be
excluded and OPT-OUT; and must be mailed to the SETTLEMENT CLAIMS ADMINISTRATOR
so that it is received by the SETTLEMENT CLAIMS ADMINISTRATOR on or before sixty
(60) days after the date the CLASS NOTICE, CLAIM FORM and W-9 FORM was first
mailed to members of the SETTLEMENT CLASSES. Any member of the SETTLEMENT
CLASSES who timely requests exclusion and opts-out in compliance with these
requirements (i) shall not have any rights under this SETTLEMENT AGREEMENT;
(ii) shall not be entitled to receive a SETTLEMENT PAYMENT; and (iii) shall not
be bound by this SETTLEMENT AGREEMENT, the FINAL APPROVAL ORDER, or the
judgment.
     B. Binding Effect on members of FINAL SETTLEMENT CLASSES in the SST STATE
LAW CLASS or RCT STATE LAW CLASS: Except for those members of the SETTLEMENT
CLASSES who exclude themselves in compliance with the procedures set forth
above, all members of the SETTLEMENT CLASSES in the SST STATE LAW CLASS or the
RCT STATE LAW CLASS will be deemed to be members of the FINAL SETTLEMENT CLASSES
for all purposes under this SETTLEMENT AGREEMENT; will be bound by the terms and
conditions of this SETTLEMENT AGREEMENT, the FINAL APPROVAL ORDER, the judgment,
and the releases set forth herein; except they shall not be found to have waived
their right to pursue any claim under the Fair Labor Standards Act; and will be
deemed to have waived all objections and opposition to the fairness,
reasonableness, and adequacy of the settlement.

39



--------------------------------------------------------------------------------



 



     C. Right to Object: Any member of the SETTLEMENT CLASSES may object to this
settlement, provided that such objections are made in a writing filed with the
SETTLEMENT CLAIMS ADMINISTRATOR and served on counsel for the PARTIES no later
than the last day of the OPT-OUT PERIOD. Such objection shall include the name
and address of the objector, a detailed statement of the basis for each
objection asserted, the grounds on which such member of the SETTLEMENT CLASSES
desires to appear and be heard (if any), and, if the objector is represented by
counsel, the name and address of counsel. No member of the SETTLEMENT CLASSES
may be heard at the FINAL APPROVAL HEARING who has not complied with this
requirement and any member of the SETTLEMENT CLASSES who fails to comply with
this requirement will be deemed to have waived any right to object and any
objection to the settlement.
     D. Right to Receive Settlement Payment: Members of the SETTLEMENT CLASSES
must timely file a CLAIM FORM and W-9 FORM so that it is received by the
SETTLEMENT CLAIMS ADMINISTRATOR on or before sixty (60) days after the date the
CLASS NOTICE was first mailed to members of the SETTLEMENT CLASSES in order to
receive any monetary benefits from this settlement. In the event a member of the
SETTLEMENT CLASSES timely files a CLAIM FORM and W-9 FORM but omits any required
information, the SETTLEMENT CLAIMS ADMINISTRATOR shall provide the member of the
SETTLEMENT CLASSES with twenty days to cure any deficiencies. The SETTLEMENT
CLAIMS ADMINISTRATOR’S decision on whether a CLAIM FORM and/or W-9 FORM is
sufficiently complete shall be binding on the PARTIES and the member of the
SETTLEMENT CLASS.

40



--------------------------------------------------------------------------------



 



     E. Revocation of Release: Any members of the SETTLEMENT CLASSES who revoke
their general release pursuant to the requirements of the Older Workers Benefit
Protection Act but fail to exclude themselves in compliance with the procedures
set forth above will be deemed to be members of the FINAL SETTLEMENT CLASSES for
all purposes under this SETTLEMENT AGREEMENT; will be bound by the terms and
conditions of this SETTLEMENT AGREEMENT, the FINAL APPROVAL ORDER, the judgment,
and the releases set forth herein; except they shall not be found to have waived
their right to pursue any claim under the Fair Labor Standards Act; and will be
deemed to have waived all objections and opposition to the fairness,
reasonableness, and adequacy of the settlement.
VIII. SETTLEMENT CLAIMS ADMINISTRATION
     A. Engagement of Settlement Claims Administrator: Within fifteen (15) days
of the execution of this SETTLEMENT AGREEMENT, MASTEC shall engage Settlement
Services, Inc. or some other claims administrator who is mutually agreeable to
the PARTIES to be the SETTLEMENT CLAIMS ADMINISTRATOR. If the PARTIES are unable
to agree on a SETTLEMENT ADMINISTRATOR, the PARTIES shall submit their
preference to the Court for appointment, which shall not be subject to appeal.
MASTEC shall pay the SETTLEMENT CLAIMS ADMINISTRATOR’S reasonable fees and
costs.
     B. Duties of Settlement Claims Administrator: The SETTLEMENT CLAIMS
ADMINISTRATOR shall be responsible for: (i) calculating the GROSS SETTLEMENT
AMOUNTS for members of the SETTLEMENT CLASSES; (ii) preparing, printing and
disseminating to members of the SETTLEMENT CLASSES the

41



--------------------------------------------------------------------------------



 



CLASS NOTICE, CLAIM FORMS, and W-9 FORM; (iii) preparing, printing and
disseminating to AUTHORIZED CLAIMANTS the COURT’S FINAL APPROVAL ORDER;
(iv) preparing, monitoring and maintaining a toll-free number and a website to
be accessible to members of the SETTLEMENT CLASSES (the website will remain in
operation until the opt-out period has expired); (v) promptly furnishing to
counsel for the PARTIES copies of any requests for exclusion, objections or
other written or electronic communications from members of the SETTLEMENT
CLASSES which the SETTLEMENT CLAIMS ADMINISTRATOR receives; (vi) receiving and
reviewing the CLAIM FORMS and W-9 FORMS submitted by members of the SETTLEMENT
CLASSES to determine eligibility for payment; (vii) determining the SETTLEMENT
PAYMENT for each AUTHORIZED CLAIMANT in accordance with this SETTLEMENT
AGREEMENT; (viii) keeping track of requests for exclusion including maintaining
the original mailing envelope in which the request was mailed; (ix) mailing the
settlement checks to AUTHORIZED CLAIMANTS; (x) preparing and mailing counsel’s
attorneys’ fees, expenses, and costs, service payments, and SETTLEMENT PAYMENTS
in accordance with this SETTLEMENT AGREEMENT and Order of the COURT; (xi)
ascertaining current address and addressee information for each CLASS NOTICE,
CLAIM FORM, and W-9 FORM returned as undeliverable and the mailing of CLASS
NOTICE, CLAIM FORM, and W-9 FORM; (xii) performing all tax reporting duties
required by federal, state or local law; (xiii) responding to inquiries of
members of the SETTLEMENT CLASSES regarding the terms of settlement and
procedures for filing objections, opt-out forms, and CLAIM FORMS and W-9 FORMS;
(xiv) referring to CLASS COUNSEL all inquiries by members of the SETTLEMENT
CLASSES regarding matters not within the SETTLEMENT CLAIMS ADMINISTRATOR’S
duties specified herein; (xv) responding to inquiries of CLASS COUNSEL

42



--------------------------------------------------------------------------------



 



regarding members of the SETTLEMENT CLASSES who have contacted CLASS COUNSEL
regarding the terms of settlement for any member of the SETTLEMENT CLASSES,
including the SETTLEMENT PAYMENT allocated to members of the SETTLEMENT CLASSES
that contact CLASS COUNSEL; (xvi) apprising counsel for the PARTIES of the
activities of the SETTLEMENT CLAIMS ADMINISTRATOR; (xvii) maintaining adequate
records of its activities, including the dates of the mailing of CLASS NOTICE
(s) and mailing and receipt of CLAIM FORM(S), W-9 FORM(s), returned mail and
other communications and attempted written or electronic communications with
members of the SETTLEMENT CLASSES; (xviii) confirming in writing its completion
of the administration of the settlement; (xix) timely responding to
communications from the PARTIES or their counsel; and (xx) such other tasks as
the PARTIES mutually agree.
          1. No later than twenty (20) days prior to the FINAL APPROVAL HEARING,
the SETTLEMENT CLAIMS ADMINISTRATOR shall certify jointly to CLASS COUNSEL and
MASTEC’S counsel (a) a list of all members of the SETTLEMENT CLASSES who timely
filed their CLAIM FORM and W-9 FORM, (b) a list of all members of the SETTLEMENT
CLASSES who filed a timely objection, and (c) the percentage and list of all
members of the SETTLEMENT CLASSES who request to OPT-OUT of the SST SETTLEMENT
CLASS and RCT SETTLEMENT CLASS at any time during the OPT-OUT PERIOD. The
SETTLEMENT CLAIMS ADMINISTRATOR shall also provide MASTEC with an updated
address list for the members of the SETTLEMENT CLASSES.

43



--------------------------------------------------------------------------------



 



          2. Upon final COURT approval, MASTEC will provide the SETTLEMENT
CLAIMS ADMINISTRATOR with funds to mail to all AUTHORIZED CLAIMANTS who timely
file CLAIM FORMS and W-9 FORMS. The SETTLEMENT CLAIMS ADMINISTRATOR shall mail
these funds to the address provided by the AUTHORIZED CLAIMANT on the AUTHORIZED
CLAIMANT’S CLAIM FORM or at an updated address provided by the AUTHORIZED
CLAIMANT.
          3. AUTHORIZED CLAIMANTS will have 180 calendar days after settlement
checks are mailed out to cash the checks. If any AUTHORIZED CLAIMANTS do not
cash their checks within that 180-day period, their check will be voided. In
that event, MASTEC will be refunded such amount(s). AUTHORIZED CLAIMANTS who
contact CLASS COUNSEL or the SETTLEMENT CLAIMS ADMINISTRATOR within the 180 day
period and establish that they have not received and executed their checks to
the satisfaction and rectification of the SETTLEMENT CLAIMS ADMINISTRATOR shall
be reissued checks and given an additional 60 days to cash the reissued checks.
          4. As a condition for payment of any money provided for in this
SETTLEMENT AGREEMENT and in consideration thereof, each member of the SETTLEMENT
CLASSES (or his or her heirs, estate or personal representative) will be
required to execute and deliver a CLAIM FORM, including a release and waiver, in
the form attached as Exhibits “3” through “9”, which will release MASTEC from
and agree not to initiate any legal action against MASTEC for any and all claims
settled herein as provided in the Exhibits and complete, execute, and deliver a
W-9 FORM, in the form attached as Exhibit 14.

44



--------------------------------------------------------------------------------



 



          5. All CLAIM FORMS, W-9 FORMS, and any requests to OPT-OUT of the SST
SETTLEMENT CLASS or RCT SETTLEMENT CLASS at any time during the OPT-OUT PERIOD
shall be filed directly with the SETTLEMENT CLAIMS ADMINISTRATOR at the address
indicated on the Form.
          6. All CLAIM FORMS and W-9 FORMS must be received by the SETTLEMENT
CLAIMS ADMINISTRATOR on or before sixty (60) days after the date the Notice was
first mailed to members of the SETTLEMENT CLASSES. The SETTLEMENT CLAIMS
ADMINISTRATOR shall mail additional forms to members of the SETTLEMENT CLASSES
before the filing deadline if requested to do so by CLASS COUNSEL.
IX. DUTIES OF THE PARTIES FOLLOWING FINAL COURT APPROVAL
     A. CLASS COUNSEL will submit a proposed FINAL ORDER and judgment for review
by the COURT at the FINAL APPROVAL HEARING:
          1. Approving the settlement, adjudging the terms thereof to be fair,
reasonable and adequate, and directing consummation of its terms and provisions.
          2. Approving CLASS COUNSEL’S application for an award of attorneys’
fees, costs, and expenses.
          3. Certifying the SETTLEMENT CLASSES for purposes of settlement only.
          4. Dismissing the LITIGATION on the merits and with prejudice and
permanently barring all members of the SST STATE LAW CLASS or RCT STATE LAW
CLASS who do not timely OPT-OUT from the SST STATE LAW CLASS or RCT STATE LAW
CLASS at any time during the OPT-OUT PERIOD from prosecuting

45



--------------------------------------------------------------------------------



 



against MASTEC, and the RELEASED PERSONS, as defined earlier in this SETTLEMENT
AGREEMENT, any STATE LAW RELEASED CLAIMS which were or could have been asserted
by the SST STATE LAW CLASS or RCT STATE LAW CLASS, including without limitation
any claims arising out of the acts, facts, transactions, occurrences,
representations, or omissions set forth in Plaintiffs’ First Amended Complaint
in this action, through September 28, 2007, under state and federal law; and
barring all members of the FLSA SETTLEMENT CLASS from prosecuting against
MASTEC, and the RELEASED PERSONS, as defined earlier in this SETTLEMENT
AGREEMENT, any FLSA RELEASED CLAIMS which were or could have been asserted
pursuant to the FLSA, including without limitation any claims arising out of the
acts, facts, transactions, occurrences, representations, or omissions set forth
in the Complaint in this action, through September 28, 2007, upon satisfaction
of all payments and obligations hereunder.
X. TERMINATION OF THE SETTLEMENT AGREEMENT
     A. Grounds for Settlement Termination: In accordance with the procedures
specified in Paragraph X. B, below, this SETTLEMENT AGREEMENT may be terminated
on the following grounds:
          1. Any PARTY may terminate the SETTLEMENT AGREEMENT if the COURT
declines to enter the PRELIMINARY APPROVAL ORDER, FINAL APPROVAL ORDER or
judgment in the form submitted by the PARTIES, or the settlement as agreed does
not become final for any other reason.
          2. If twenty percent (20%) or more of the members of the SST STATE LAW
CLASS and RCT STATE LAW CLASS exercise their rights to OPT-OUT

46



--------------------------------------------------------------------------------



 



and be excluded from the SST STATE LAW CLASS or RCT STATE LAW CLASS and this
SETTLEMENT AGREEMENT, Defendants shall have the right, notwithstanding any other
provisions of this SETTLEMENT AGREEMENT, to withdraw from this SETTLEMENT
AGREEMENT, whereupon the SETTLEMENT AGREEMENT will be null and void for all
purposes and may not be used or introduced in further LITIGATION or any other
proceeding of any kind.
     B. Procedures for Termination: To terminate this SETTLEMENT AGREEMENT on
one of the grounds specified above, the terminating Party shall give written
notice to the other Party no later than:
          1. 15 business days after the COURT acts; or

          2. 15 business days after a Notice of Appeal is filed; or
          3. 15 business days after Defendants receive notice from the
SETTLEMENT CLAIMS ADMINISTRATOR that the requisite number of members of the
SETTLEMENT CLASSES timely requested exclusion from the FINAL SETTLEMENT CLASS.
     C. Effect of Termination: Termination shall have the following effects:
          1. The SETTLEMENT AGREEMENT shall be terminated and shall have no
force or effect, and no Party shall be bound by any of its terms;
          2. In the event the settlement is terminated, MASTEC shall have no
obligation to make any payments to any party, class member or attorney, except
that Defendants shall pay the SETTLEMENT CLAIMS ADMINISTRATOR for services
rendered up to the date the SETTLEMENT CLAIMS ADMINISTRATOR is notified that the
settlement has been terminated;

47



--------------------------------------------------------------------------------



 



          3. The PRELIMINARY APPROVAL ORDER, FINAL APPROVAL ORDER and judgment,
including any order of class certification, shall be vacated;
          4. The SETTLEMENT AGREEMENT and all negotiations, statements and
proceedings relating thereto shall be without prejudice to the rights of any of
the PARTIES, all of whom shall be restored to their respective positions in the
action prior to the settlement;
          5. Neither this SETTLEMENT AGREEMENT, nor any ancillary documents,
actions, statements or filings in furtherance of settlement (including all
matters associated with the mediation) shall be admissible or offered into
evidence in the LITIGATION or any other action for any purpose whatsoever.
XI. PARTIES’ AUTHORITY
     The signatories hereby represent that they are fully authorized to enter
into this settlement and bind the PARTIES hereto to the terms and conditions
hereof.
XII. MUTUAL FULL COOPERATION
     The PARTIES agree to fully cooperate with each other to accomplish the
terms of the SETTLEMENT AGREEMENT, including, but not limited to, execution of
such documents and to take such other action as may reasonably be necessary to
implement the terms of the SETTLEMENT AGREEMENT. The PARTIES to the SETTLEMENT
AGREEMENT shall use their best efforts, including all efforts contemplated by
the SETTLEMENT AGREEMENT and any other efforts that may become necessary by
order of the COURT, or otherwise, to effectuate the SETTLEMENT AGREEMENT and

48



--------------------------------------------------------------------------------



 



the terms set forth herein. As soon as practicable after execution of the
SETTLEMENT AGREEMENT, CLASS COUNSEL shall, with the assistance and cooperation
of Defendants and their counsel, take all necessary steps to secure the COURT’S
final approval of the SETTLEMENT AGREEMENT.
XIII. NOTICES
     Unless otherwise specifically provided herein, all notices, demands or
other communications given hereunder shall be in writing and shall be deemed to
have been duly given as of the third business day after mailing by United States
registered or certified mail, return receipt requested, addressed as follows:
     To the Plaintiff Classes:

             Sam J. Smith
Burr & Smith, LLP
422 W. Kennedy Blvd, Suite 300
Tampa, FL 33606
ssmith@burrandsmithlaw.com

     To the Defendants:

             Lisa A. Schreter
Littler Mendelson, P.C.
3348 Peachtree Road, NE, Suite 1100
Atlanta, GA 30326
lschreter@littler.com

XIV. CONSTRUCTION
     The PARTIES hereto agree that the terms and conditions of the SETTLEMENT
AGREEMENT are the result of lengthy, intensive, arms-length negotiations among
the PARTIES, and that the SETTLEMENT AGREEMENT shall not be construed in favor
of

49



--------------------------------------------------------------------------------



 



or against any party by reason of the extent to which any party or his, her or
its counsel participated in the drafting of the SETTLEMENT AGREEMENT.
XV. CLASS COUNSEL SIGNATORIES
     It is agreed that because the members of the SETTLEMENT CLASSES are so
numerous, it is impossible or impractical to have each member of the SETTLEMENT
CLASSES execute the SETTLEMENT AGREEMENT. The CLASS NOTICE will advise all
members of the SETTLEMENT CLASSES of the binding nature of the release, and that
the release will have the same force and effect as if the SETTLEMENT AGREEMENT
were executed by each member of the SETTLEMENT CLASSES.
XVI. COUNTERPARTS
     The SETTLEMENT AGREEMENT may be executed in counterparts, and when each
party has signed and delivered at least one such counterpart, each counterpart
shall be deemed an original, and, when taken together with other signed
counterparts, shall constitute one SETTLEMENT AGREEMENT, which shall be binding
upon and effective as to all PARTIES.
     IN WITNESS WHEREOF, the undersigned have duly executed this SETTLEMENT
AGREEMENT on October 22, 2007:



CLASS COUNSEL
 
Sam J. Smith
FL Bar No. 0818593
Marguerite M. Longoria
FL Bar No. 0998915
Burr & Smith, LLP
442 W. Kennedy Blvd., Suite 300
Tampa, Florida 33606-1495
813-253-2010
ssmith@burrandsmithlaw.com
mlongoria@burrandsmithlaw.com
MASTEC
 
Lisa A. Schreter
GA Bar No. 629852
Littler Mendelson, PC
3348 Peachtree Road, NE Suite 1100
Atlanta, GA 30326
404-233-0330
lschreter@littler.com



50



--------------------------------------------------------------------------------



 



 
David J. Linesch
FL Bar No. 0376078
The Linesch Firm
700 Bee Pond Road
Palm Harbor, Florida 34683
727-786-0000
laborlaw@lineschfirm.com
 
MasTec, Inc.


 



 
Robert S. Norell
FL Bar No. 0996777
Robert S. Norell, P.A.
8751 W. Broward Blvd., Suite 410
Plantation, FL 33324
954-617-6017
robnorell@aol.com
 
MasTec North America, Inc.


 



 
David Borgen
CA Bar No. 99354
Goldstein, Demchak, Baller, Borgen
     & Dardarian, P.C.
300 Lakeside Drive, Suite 1000
Oakland, CA 94612
510-763-9800
borgen@gdblegal.com


 

51